Name: Commission Regulation (EEC) No 3551/87 of 26 November 1987 laying down detailed rules for applying Council Regulation (EEC) No 3444/87 on the transfer to Greece of 150 000 tonnes of barley held by the Spanish intervention agency
 Type: Regulation
 Subject Matter: Europe;  trade policy;  plant product
 Date Published: nan

 27 . 11 . 87 Official Journal of the European Communities No L 337/23 COMMISSION REGULATION (EEC) No 3551 /87 of 26 November 1987 laying down detailed rules for applying Council Regulation (EEC) No 3444/87 on the transfer to Greece of 150 000 tonnes of barley held by the Spanish interven ­ tion agency movement of products bought in by an intervention agency Q, as last amended by Regulation (EEC) No 3476/80 (8), will apply to this transfer operation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1900/87 (2), Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricul ­ tural policy (3), as last amended by Regulation (EEC) No r 3183/87 (4), Having regard to Council Regulation (EEC) No 3444/87 of 17 November - 1987 on the transfer of 150 000 tonnes of barley held by the Spanish intervention agency and in particular Article 1 (5) thereof, Whereas, pursuant to Regulation (EEC) No 3444/87 the Spanish intervention agency is to make available to the Greek intervention agency 150 000 tonnes of barley that is to be moved to specified areas ; whereas the detailed rules for applying this measure should be adopted ; Whereas there is a shortage of feed grain in Greece ; whereas it should therefore be specified that the barley is to be transferred to certain silos in that Member State ; Whereas the Greek intervention agency must be quickly informed of the storage locations of the barley to be trans ­ ferred ; whereas this information and the storage locations in Greece must be notified to the Commission so that it can, in particular, assess the cost of the transfer operation ; Whereas transport of barley to Greece should be put out to tender so that it can be done as cheaply as possible ; Whereas the provisions of Council Regulation (EEC) No 1055/77 of 17 May 1977 on the storage and movement of products bought in by an intervention agency (*) and of Commission Regulation (EEC) No 1722/77 of 28 July 1977 laying down common detailed rules for the applica ­ tion of Regulation (EEC) No 1055/77 on the storage and Article 1 1 . Pursuant to Regulation (EEC) No 3444/87 the Spanish intervention agency shall make available to the Greek intervention agency 1 50 000 tonnes of barley. 2 . The barley is to be transferred to the silos indicated in the invitation to tender issued by the Greek authorities . 3 . Before loading is commenced the Spanish and Greek agencies shall note the characteristics of the barley and agree on the selection of storage, departure and desti ­ nation locations that will reduce transport costs to the minimum and also the dates of removal of the barley, in accordance with the provisions of Article 1 (2) of Regula ­ tion (EEC) No 3444/87. Lists of these locations shall be sent to the Commission immediately. Article 2 1 . The Greek intervention agency shall take delivery of the barley when it is loaded on the means of transport at the storage location of the Spanish intervention agency and shall assume responsibility for it from that moment. The Spanish intervention agency shall keep the Greek intervention agency informed as to the quantities of barley removed . 2. The cost of transporting the barley shall be deter ­ mined by the Greek intervention agency by means of an invitation to tender. The cost shall include : (a) that of the actual transport (excluding loading) from the storage location of departure to the storage loca ­ tion of destination (excluding unloading) ; and (b). the cost of insurance cover for the buying-in price of the barley within the meaning of Article 7 (4) of Regulation (EEC) No 2727/75 . (  ) OJ No L 281 , 1 . 11 . 1975 , p. 1 . (2) OJ No L 182, 3 . 7 . 1987, p. 40 . (3 OJ No L 94, 28 . 4 . 1970 , p. 13 . (4) OJ No L 304, 27 . 10 . 1987, p . 1 . 0 OJ No L 328 , 19 . 11 . 1987, p . 1 . 4 OJ No L 128 , 24 . 5 . 1977, p . 1 . 0 OJ No L 189, 29 . 7 . 1977, p . 36 . (8 OJ No L 363 , 31 . 12. 1980 , p . 71 . No L 337/24 27. 11 . 87Official Journal of the European Communities 5 . The contract shall be awarded to the tenderer offe ­ ring the best terms . If, however, tenders are not in line with normal prices and costs , no award shall be made . 6 . The Greek intervention agency shall keep the Commission informed of the progress of the tendering procedure operations and shall immediately notify the outcome both to the Commission and to the Spanish intervention agency. 3 . The invitation to tender may relate to one or more lots . 4 . The Greek intervention agency shall , in accordance with the provisions of this Regulation , decide on the terms and conditions to be set out in the invitation to tender. These must provide for the lodging of a security guaranteeing successful completion of the operations covered by the invitation and must allow the lodging of tenders by written telecommunication or telegram . They must also ensure equality of access and of treatment to all parties concerned whatever their place of establish ­ ment in the Community. To this end the Greek interven ­ tion agency, after signing the decision to issue the tende ­ ring procedure , shall notify the Commission of the date on which the invitation is to be opened . This information shall be immediately published in the Official Journal of the European Communities. A period of five working days from the date of publication shall be allowed for the submission of tenders to the Greek intervention agency. Tenders lodged with the Greek intervention agency shall be made and accepted in Greek drachmas . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 November 1987 For the Commission Frans ANDRIESSEN : Vice-President